                         Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 1 of 17 PageID #: 318




                                                      UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF INDIANA
                                                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
          Plaintiff,                                   )
                                                       )
     v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
BUSTER HERNANDEZ,                                      )
(a.k.a. Brian Kil, Brianna Killian, Brian Mil,         )
Greg Martain, Purge of Maine,                          )
uygt9@hushmail.com, jare9302@hushmail.com,             )
Dtvx1@hushmail.com, Leaked_hacks1,                     )
Closed Door, Closed Color, Clutter Removed,            )
Color Rain, Plot Draw, and Invil Cable)                )
                                                       )
          Defendant.                                   )

                                             GOVERNMENT’S PRELIMINARY EXHIBIT LIST

      Comes now the United States of America, by counsel, Josh J. Minkler, United States Attorney for the Southern District of Indiana, and Tiffany

J. Preston and Kristina M. Korobov, Assistant United States Attorneys, and hereby submits to the Court the following lists of exhibits for the

government’s case in chief in the trial currently set on February 10, 2020:




                                                                              1
                 Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 2 of 17 PageID #: 319




  Exhibit     Group Description    Exhibit Description
 Number
Group Ex. 1   Data From Accounts   Usernames                                 Account ID/Platform
                  1-1 through      Amanda Von                                100012585907716 Facebook
               1-200               Amanda Wick                               100011818624075 Facebook
                                   Angie Polanco                             100008307797318 Facebook
                                   Austin Palins                             100007541897084 Facebook
                                   Ava Courneya                              100006375994549 Facebook
                                   Be Here, amanda.carr.1401                 100014453165617 Facebook
                                   Bee Here, bee.here.351                    100014413029095 Facebook
                                   Been There, been.there.963                100014355223483 Facebook
                                   blowout_                                  2874684907 Twitter
                                   Bre Samson, bre.samson.3                  100012023941094 Facebook
                                   Brian Kil                                 100010814987915 Facebook
                                   Brian Kil                                 100010933214415 Facebook
                                   Brian Kil                                 100010942786802 Facebook
                                   Brian Kil                                 100010950616854 Facebook
                                   Brian Kil                                 100010955730926 Facebook
                                   Brian Kil, maddie.gile.7                  100010957772926 Facebook
                                   Brian Kil                                 100010961130364 Facebook
                                   Brian Kil, brian.kil.96                   100011146412030 Facebook
                                   Brian Kil, brian.kil.737                  100011205363059 Facebook
                                   Brian Kil, amy.brooks.7330763             100016102997596 Facebook
                                   Brian Kilmore, Meghan Goss                100010945808324 Facebook
                                   Brian Kils                                100010908127372 Facebook
                                   Brian Kils, brian.kils.9                  100014405057040 Facebook
                                   Brian_kil9                                859202368470224896 Twitter
                                   Brianna Davis                             100009932925631 Facebook
                                   Brianna Kilian, brianna.lik               100011039591590 Facebook
                                   Brooke Arenas                             100007580057664 Facebook
                                   Brooke Purge, brooke.purge                100013013714201 Facebook
                                   Call Dime, call.dime                      100013020935163 Facebook
                                   Call Dime, call.dime.9                    100013042567348 Facebook


                                                          2
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 3 of 17 PageID #: 320




                Carlea Dafur                                100008295440232 Facebook
                Catey Tracey, catey.tracey.5                100015660047049 Facebook
                Catherine Tracy, catherine.tracy.37         100015666707793 Facebook
                Chris Car, chris.car.14019                  100011694597125 Facebook
                Chris Walker                                100011875033745 Facebook
                Clear Waters                                100009322978866 Facebook
                Close Far                                   100004558305629 Facebook
                Closed Color                                100007985251407 Facebook
                Closed Door                                 100004326708345 Facebook
                Closed Door                                 100010149670095 Facebook
                Closed Door                                 100010159984554 Facebook
                Closed Door                                 100010182969013 Facebook
                Closed Doors                                100005918267754 Facebook
                Closed Left                                 100006227325714 Facebook
                Clutter Removed                             100008224770428 Facebook
                Colain Greeny                               100012663216544 Facebook
                Color Black, taryn.hardill                  100008251063963 Facebook
                Color Black                                 100009692743075 Facebook
                Color Blacks                                100010147299243 Facebook
                Color Blue                                  100008134180459 Facebook
                Color Close, riama.close                    100007267599339 Facebook
                Color Green                                 100004822057718 Facebook
                Color Green                                 100006719954716 Facebook
                Color Mix                                   100008311983983 Facebook
                Color Moon                                  100007679294763 Facebook
                Color Rain                                  100008337164543 Facebook
                Color Red                                   100006074238315 Facebook
                Color Red, color.red.9678                   100009922507215 Facebook
                Color Reds                                  100007740585546 Facebook
                Color Slow                                  100008160015457 Facebook
                Color White                                 100008162010935 Facebook
                Colored Reds                                100009960991125 Facebook
                Coloring Red, beth.harris.5492              100012457603935 Facebook


                                         3
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 4 of 17 PageID #: 321




                Colour Green                                   100011530082704 Facebook
                Coloured White                                 100011509067403 Facebook
                Colured Grey, diana.harris.37604               100011358293313 Facebook
                Daisy Cosmeo                                   100008033147167 Facebook
                Diana May, diana.may.7967                      100011362833817 Facebook
                Draw Colors, jason.loras.9                     100008337270135 Facebook
                Drawn Line, drawn.line                         100014399889610 Facebook
                During After, samantha.stary.3                 100007958377219 Facebook
                Emily Leak, emily.leak.397                     100015675181834 Facebook
                Emma Leaked, emma.leaked                       100013535403229 Facebook
                Front Door                                     100008375675524 Facebook
                Garret Henry                                   100007532865680 Facebook
                Grean Colrng                                   100013164570722 Facebook
                Haase Brey, haase.brey                         100013389180996 Facebook
                Hannah Leaked, hannah.leaked                   100013485963036 Facebook
                Harmony Raines                                 100007921367352 Facebook
                Here Bee, here.bee.5                           100014410236980 Facebook
                hit me up (pytbv1@yandex.com), leaked_hacks1   4061920006 Instagram
                Invil Cable                                    100010461183746 Facebook
                Jack Lime                                      100005150417016 Facebook
                jare930                                        827304929924628481 Twitter
                Jared Jantil                                   100004446646456 Facebook
                Jayna Melton                                   100005610254778 Facebook
                Jillian Topur, jillian.topur                   100010981393281 Facebook
                Journeyy Charna, journeyy.charna.7             100017094736583 Facebook
                Journeyy Leaked, journeyy.leaked.3             100017166455896 Facebook
                Katie Henderson                                100008214242433 Facebook
                Kayla Bean                                     100007297756268 Facebook
                Kel May, kel.may.7798                          100014808903459 Facebook
                Kimmie Francis, kimmie.francis.3               100002610643385 Facebook
                Larry Nembers                                  100004569317055 Facebook
                Listen Close                                   100006810225759 Facebook
                Lori Harris                                    100011001696165 Facebook


                                      4
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 5 of 17 PageID #: 322




                Maddie Lauren, maddie.lauren.9              100011681628392 Facebook
                Madison Vangorder                           100006736098552 Facebook
                Madison Vangordern                          100005194369085 Facebook
                Maine Purge                                 100010242488466 Facebook
                Maine Purge, maine.purge.73                 100013068484150 Facebook
                Maine Purge                                 100013197707135 Facebook
                Maine Purge, maine.purge.9887               100013804023323 Facebook
                Maria Villa                                 100011754079411 Facebook
                May June                                    100012173947496 Facebook
                May June                                    100012606219451 Facebook
                Meghan Arnet                                100009708731179 Facebook
                Mel Chris, mel.chris.142                    100013747447901 Facebook
                Millie Raymer, millie.raymer                100001707042864 Facebook
                Missing Green, kasey.stary                  100008010159969 Facebook
                More Less                                   100007367475467 Facebook
                Moved During, felin.stassy                  100007922016740 Facebook
                Moved Green                                 100005518394676 Facebook
                Mya Jay, mya.jay.35                         100000853969020 Facebook
                Nancy Casey, nancy.casey.102                100009975971771 Facebook
                Out Doors, megean.reed.3                    100013332435619 Facebook
                Pers Dot, pers.dot.9                        100013225998675 Facebook
                Plot Draw                                   100008069378451 Facebook
                Purge Eva, purg.eva                         100013141568667 Facebook
                Purged Maine, purged.maine.1                100013748857863 Facebook
                Rebecca Slutofsky                           100005310284766 Facebook
                Red Light, rachel.leer.73                   100013587341163 Facebook
                Ryan Vacay                                  100010055987308 Facebook
                Sharp Turn                                  100008138192245 Facebook
                Sierra Hanncock, amy.talmer                 100016077705089 Facebook
                Sierra Hanncock, brittany.kilgor            100016229373050 Facebook
                Tangie Haris                                100008327566834 Facebook
                Tay Sines                                   100011725468786 Facebook
                Taylor Sines                                100011867905395 Facebook


                                        5
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 6 of 17 PageID #: 323




                Taylor Sines, taylor.sines.792              100011911056154 Facebook
                Terra Parish                                100010269517411 Facebook
                Vanessa Ruiz                                100011759392472 Facebook
                Verb Noun, verb.noun.58                     100007932913898 Facebook
                Warped Haste, derrin.hasty                  100007972267044 Facebook
                We Uygt                                     100010595772799 Facebook
                Wendy Meen, wendy.meen.5                    100015457904322 Facebook
                Went Slowed                                 100008160240888 Facebook
                148232212184674                             148232212184674 Facebook
                1495085527469936                            1495085527469936 Facebook
                1649536395316734                            1649536395316734 Facebook
                1659147381006769                            1659147381006769 Facebook
                396901027175660                             396901027175660 Facebook
                421287848077695                             421287848077695 Facebook
                174.134.134.97                              Brighthouse Internet Subscriber Data
                briankil                                    Tumblr
                brian-kil                                   Tumblr
                closed78@hushmail.com                       Hushmail
                dmzx3@hush.ai                               Hushmail
                drawback8@hushmail.com                      Hushmail
                dtvx1@hushmail.com                          Hushmail
                dtvx2@hushmail.com                          Hushmail
                edwe0@hushmail.com                          Hushmail
                jare92o2@hushmail.com                       Hushmail
                jare9302@hushmail.com                       Hushmail
                uygt9@hushmail.com                          Hushmail
                amp98@hushmail.com                          Hushmail
                amp988@hushmail.com                         Hushmail
                ampy88@hushmail.com                         Hushmail
                close77@hushmail.com                        Hushmail
                closed77@hushmail.com                       Hushmail
                dkl6@hushmail.com                           Hushmail
                dmzx9@hush.ai                               Hushmail


                                         6
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 7 of 17 PageID #: 324




                drawback88@hushmail.com                     Hushmail
                drawback888@hushmail.com                    Hushmail
                fire89@hush.ai                              Hushmail
                gfjy6@hushmail.com                          Hushmail
                hgz5@hushmail.com                           Hushmail
                idont698@hush.ai                            Hushmail
                ixze6@hush.ai                               Hushmail
                jare93o2@hushmail.com                       Hushmail
                jare9202@hushmail.com                       Hushmail
                jare9402@hushmail.com                       Hushmail
                jareht@hushmail.com                         Hushmail
                jaynawhore@hush.ai                          Hushmail
                kxze@hushmail.com                           Hushmail
                oo9777@hushmail.com                         Hushmail
                oo9779@hushmail.com                         Hushmail
                oo97777@hushmail.com                        Hushmail
                oo977777@hushmail.com                       Hushmail
                szxw7@hushmail.com                          Hushmail
                talkfa2qa@hushmail.com                      Hushmail
                taylor.la@hushmail.com                      Hushmail
                terminal343@hush.ai                         Hushmail
                tklw5@hushmail.com                          Hushmail
                tr3e@hushmail.com                           Hushmail
                trte4rr7t@hushmail.com                      Hushmail
                vrtyd99@hushmail.com                        Hushmail
                wder22@hushmail.com                         Hushmail
                yh56y@hushmail.com                          Hushmail
                yh65w@hushmail.com                          Hushmail
                yh65y@hushmail.com                          Hushmail
                yhj8@hushmail.com                           Hushmail
                ytrd4@hushmail.com                          Hushmail
                zxgot@hushmail.com                          Hushmail
                zxgots@hushmail.com                         Hushmail


                                    7
                   Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 8 of 17 PageID #: 325




                                     zza8000@hushmail.com                                Hushmail
                                     zza8800@hushmail.com                                Hushmail
                                     cop.killer.pipeb@yandex.com                         Yandex
                                     cop-killer-pipeb@yandex.com                         Yandex
Group Ex. 2   Photographs of Victims Victim
                       2-1           Victim 1
                       2-2           Victim 2
                       2-3           Victim 3
                       2-4           Victim 4
                       2-5           Victim 5
                       2-6           Victim 6
                       2-7           Victim 7
                       2-8           Victim 8
                       2-9           Victim 9
                      2-10           Victim 10
                      2-11           Victim 11
                      2-12           Victim 2’s Family
Group Ex. 3        Surveillance      Videos
                       3-1           Pole Camera Video 1
                       3-2           Pole Camera Video 2
                       3-3           Pole Camera Video 3
Group Ex. 4      Expert Witness      Expert Demonstrative Exhibit Description
                  Demonstrative
                    Evidence
                       4-1           TAILS Demonstrative
                       4-2           Tor Demonstrative
                       4-3           NIT Demonstrative
                       4-4           Cookies Demonstrative
                       4-5           Encryption Demonstrative
Group Ex. 5     Summary Charts       Summary Chart Description
                       5-1           Charts and exhibits summarizing voluminous evidence of account data from Group Ex. 1

                       5-2             Charts and exhibits summarizing voluminous evidence of data collected from seized devices

                                                               8
                   Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 9 of 17 PageID #: 326




                                      listed in Group Ex. 9.
Group Ex. 6      Demonstrative        Demonstrative Exhibit Description
                    Evidence
                       6-1            Demonstrative Exhibits from SA Willmann’s Testimony
                       6-2            Demonstrative Exhibit Connecting Accounts
Group Ex. 7     Search Warrant        Photograph Description
                  Photographs
                       7-1            Photographs of Defendant’s residence from 8.3.17
                   through 7-
Group Ex. 8   Bomb Site photographs   Site Description
                       8-1            Danville High School
                       8-2            Plainfield High School
                       8-3            Plainfield Walmart
                       8-4            The Shops at Perry Crossing
Group Ex. 9          Devices          Device Description
                   9-1 through        Western Digital Hard Drive, 80GB, Model: WB800BB-55JKA0, S/N: WCAMO2406221
                      9-22            Seagate Hard Drive, 40GB, Model: ST340014A, S/N: 5JX62W8E
                                      iPhone5 cellphone, IMEI: 013336009411128
                                      HTC Phone, IMEI: 357814049305405
                                      Sony DVD R+RW
                                      Hitachi Hard drive, S/N: VNVC0ZG3DBEPYELT
                                      Ziploc bag containing three SD cards- (1) SD Card, 2GB, silicone power( 2) Samsung Micro
                                      SD card, 8 GB;
                                      (3) HC Micro SD card, 4GB.
                                      Memorex CD’s
                                      Samsung Hard Drive, S/N: S25WJ9AB50615; 1- MSATA Memory card.
                                      Flash drives. (1) SanDisk Cruiser glide, 64 GB, S/N: BH151025362B Verbatim flash drive
                                      Flash drives. (1) SanDisk, 4GB; (2) Black in color flash drive
                                      Memorex, 8 GB flash drive.
                                      Cellphones: (1) Motorola cellphone, model: XP875, S/N: 990000838180380; (2) LG cellphone,
                                      IMEI: 013687004137070
                                      Stack of DVD+RW discs
                                      HP computer, model: 635, S/N:5CB1220XLL

                                                              9
              Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 10 of 17 PageID #: 327




                                 2 Thumb drives
                                 External hard drive, S/N: Y2IBTFEXTTT1
                                 Acer laptop, model: Aspire 5251-1513 S/N: LXPWJ02001017273671601
                                 HP Laptop Probook, model: 6475B, S/N: CNU3019SKC
                                 Samsung Galaxy cell phone, model: N/A, S/N: N/A.
                                 HP laptop, model: G7-1167 DX, S/N: CNF1231VMB.
                                 White iPhone 6S S/N C76RJAM8GRYF
                                 White iPhone 7+ S/N F2LT5BL9HFYC
Group Ex.   Title III Evidence   T-III Data Description
   11
                  11-1           Data seized from Title III Internet Protocol Address Wire Tap
Group Ex.   Physical Evidence    Physical Item Description
   12
                12-1             Poems seized from the jail cell of Buster Hernandez
                12-2
Group Ex.   TAILS Evidence       TAILS Data Description
   13
                 13-1            Tails recreation videos
                 13-2            Tails thumb drive
                 13-3            Tails updating software evidence
Group Ex.    NIT Evidence        NIT Item Description
   14
                  14-1           Victim 2 NIT Video
                  14-2           NIT employ




                                                         10
                  Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 11 of 17 PageID #: 328




Group         Child         Image or Video Description
Ex. 15    Pornography
           Counts 1-17
         15-1 through 15-   Count 1
                            9.5.2014
                            An image labeled 10615859_774768432590051_1323014964_n.jpg, depicting Victim 1 using a cellular
                            telephone to take a picture of herself in a bathroom mirror. Victim 1 is seen standing in front of the mirror,
                            completely nude, and Victim 1’s face, breasts, and vagina are clearly visible (Count 1).
                            Count 2
                            10.9.2014
                            An image labeled 10617472_792430664157161_533669609_n.jpg, depicting Victim 1 doing the splits on
                            the floor of a bedroom facing away from the camera. Victim 1 is only wearing a bra in the image, and Victim
                            1’s vagina and anus are clearly visible in the image (Count 2).
                            Count 3
                            10.31.2014
                            An image labeled 10751839_805529276180633_426746741_n.jpg, depicting Victim 1 lying on her back on
                            the floor wearing only a bra. Victim 1’s arms and legs are spread apart, and Victim 1’s vagina and anus are
                            clearly visible (Count 3).
                            Count 4
                            10.1.2014
                            An image labeled 10178228_788011164599111_598068341_n.jpg depicting Victim 1 standing in her
                            bedroom wearing only her pants and underwear, which are pulled down around her knees. Victim 1 is
                            otherwise completely nude. Victim 1’s hands are at her waist. Her face, breasts, and vagina are clearly visible.
                            A dresser and television are visible in the background of the image (Count 4).
                            Count 5
                            9.12.2014
                            An image labeled 10706587_777976262269268_1667471442_n.jpg depicting Victim 1 using a cellular
                            telephone to take a picture of herself in a bathroom mirror, completely nude. Victim 1’s face, breasts, and
                            vagina are clearly visible in the image (Count 5).
                            Count 6
                            10.8.2014
                            A video file labeled MOV_8330.3gp depicting Victim 4 standing in front of a bathroom sink wearing a white
                            sleeveless t-shirt and black shorts. Victim 4 then removes her shirt, sports bra, and shorts, revealing her


                                                                  11
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 12 of 17 PageID #: 329




       breasts and vagina. Victim 4’s face is also visible. The video file is approximately 33 seconds in length
       (Count 6).
       Count 7
       11.7.2014
       An image labeled 10799404_1491164947803416_306017121_n.jpg which depicts Victim 4 sitting on the
       floor wearing a pink, blue, and yellow tie died shirt with the word Missouri written across the chest. She is
       not wearing any underwear. Victim 4 is sitting with her legs spread apart and using her hand to insert a hair
       brush into her exposed vagina. The image appears to be a screenshot of a separate video file (Count 7).
       Count 8
       11.15.2014
       An image labeled 20141115_220550.jpg which depicts Victim 5 standing in front of a dresser. Victim 5 is
       posed with her hand on her hip and is completely nude. Her breasts and vagina are clearly visible (Count 8)
       Count 9
       2014 to 8.3.2017
       Child Pornography of Victim 1
       Count 10
       2014 to 8.3.2017
       Child Pornography of Victim 4
       Count 11
       2014 to 8.3.2014
       Child Pornography of Victim 5
       Count 12
       12.10.2014
       Image 10615859_774768432590051_1323014964_n.jpg, depicting Victim 1 using a cellular telephone to
       take a picture of herself in a bathroom mirror. Victim 1 is seen standing in front of the mirror, completely
       nude, and Victim 1’s face, breasts, and vagina are clearly visible (Count 12).
       Count 13
       12.10.2014
       Image 10751839_805529276180633_426746741_n.jpg, depicting Victim 1 lying on her back on the floor
       wearing only a bra. Victim 1’s arms and legs are spread apart, and Victim 1’s vagina and anus are clearly
       visible (Count 13).
       Count 14
       11.7.2014


                                            12
                    Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 13 of 17 PageID #: 330




                              Image 10799404_1491164947803416_306017121_n.jpg which depicts Victim 4 sitting on the floor wearing
                              a pink, blue, and yellow tie died shirt with the word Missouri written across the chest. She is not wearing any
                              underwear. Victim 4 is sitting with her legs spread apart and using her hand to insert a hair brush into her
                              exposed vagina. The image appears to be a screenshot of a separate video file (Count 14).
                              Count 15
                              11.7.2014
                              Image 10799404_1491164947803416_306017121_n.jpg which depicts Victim 4 sitting on the floor wearing
                              a pink, blue, and yellow tie died shirt with the word Missouri written across the chest. She is not wearing any
                              underwear. Victim 4 is sitting with her legs spread apart and using her hand to insert a hair brush into her
                              exposed vagina. The image appears to be a screenshot of a separate video file (Count 15).
                              Count 16
                              11.7.2014
                              Video labeled video-1415402732.mp4 which depicts Victim 6 using her hand to masturbate by rubbing her
                              fingers on her vagina (Count 16).
                              Count 17
                              11.7.2014
                              Video labeled MOV_0656.3gp which depicts Victim 6 using her hand to masturbate by rubbing her fingers
                              on her vagina (Count 17).
                              Images of Minor Victims
                              Child Pornography Images and Videos of Victims 1 through 6, and 11.


Group      Threats to Use  Data Showing the Following:
Ex. 16   Explosive Devices
           Counts 18-21
          16-1 through 16- On or about December 17, 2015, the defendant used the internet, namely an account on Facebook.com, to
                           threaten to bomb Plainfield High School, located at 1 Red Pride Drive, in Plainfield, Indiana, which is located
                           within the Southern District of Indiana.

                              On or about December 17, 2015, the defendant used the internet, namely an account on Facebook.com, to
                              threaten to bomb Danville Community High School, located at 100 Warrior Way, in Danville, Indiana, which
                              is located within the Southern District of Indiana.



                                                                   13
                  Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 14 of 17 PageID #: 331




                            On or about December 20, 2015, the defendant used the internet, namely an account on Facebook.com, to
                            threaten to bomb The Shops at Perry Crossing, located at 2499 Perry Crossing Way, in Plainfield, Indiana,
                            which is located within the Southern District of Indiana.

                            On or about December 20, 2015, the defendant used the internet, namely an account on Facebook.com, to
                            threaten to bomb Walmart, located in Plainfield, Indiana, which is located within the Southern District of
                            Indiana.
Group      Threats and      Data showing the following:
Ex. 17     Extortion of
            Victim 3
            Count 22
         17-1 through 17-   Defendant’s extortion of Victim 3 and to threaten to kill, injure, or kidnap Victim 3 and Victim 3’s family
                            to extort from Victim 3 a thing of value, namely, images and videos of Victim 3 engaged in sexually
                            explicit conduct.
Group    Threats to Kill,   Data Showing the Following:
Ex. 18     Kidnap, and
              Injure
          Counts 23-32
          and Victims 2
              and 11
         18-1 through 18-   On or about December 15, 2015, the defendant, using a facility of interstate commerce, threatened to kill
                            Victim 1’s mother (Victim 7).

                            On or about December 15, 2015, the defendant, using a facility of interstate commerce, threatened to kill
                            Victim 1, and threatened to kidnap Victim 1’s minor sibling (Victim 8).

                            On or about December 17, 2015, defendant, using an account on Facebook.com, threatened to kill Victim 1.

                            On or about December 17, 2015, defendant, using an account on Facebook.com, threatened to kill students
                            at Plainfield High School, located at 1 Red Pride Drive, in Plainfield, Indiana, which is located within the
                            Southern District of Indiana.

                            On or about December 17, 2015, defendant, using an account on Facebook.com, threatened to kill students

                                                                 14
                  Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 15 of 17 PageID #: 332




                            at Danville High School, located at 100 Warrior Way, in Danville, Indiana, which is located within the
                            Southern District of Indiana.

                            On or about December 20, 2015, defendant, using an account on Facebook.com, threatened to kill Victim 1
                            and Victim 1’s former significant other (Victim 9).

                            On or about December 20, 2015, defendant, using an account on Facebook.com, threatened to kill patrons at
                            The Shops at Perry Crossing, located at 2499 Perry Crossing Way, in Plainfield, Indiana, which is located
                            within the Southern District of Indiana.

                            On or about December 20, 2015, defendant, using an account on Facebook.com, threatened to kill police and
                            first responders to The Shops at Perry Crossing, located at 2499 Perry Crossing Way, in Plainfield, Indiana,
                            which is located within the Southern District of Indiana.

                            On or about December 21, 2015, defendant, using an account on Facebook.com, threatened to kill Victim 1
                            with a rifle.

                            On or about January 3, 2016, defendant, using an account on yandex.com (“Brian Kil” at cop-killer-
                            pipeb@yandex.com), E-mailed Victim 10, a Plainfield High School Board member, and threatened to kill
                            Victim 10, Victim 10’s family, and students at Plainfield High School.
Group        Witness        Data showing the following:
Ex. 19     Tampering
            Evidence
          Counts 33-38
          and Victims 2
              and 11
         19-1 through 19-   Messages between 2012 to 8.3.2017 wherein the defendant used the threat of physical force against Victims
                            1, 3, 4, 5, 6, and 7 by threatening to kill, injure, kidnap, or disseminate images and videos depicting minors
                            engaged in sexually explicit conduct, with the intent to hinder, delay, or prevent the communication to a state
                            or federal law enforcement officer relating to the commission of a Federal offense, namely production,
                            distribution, and possession of child pornography

                            January 2017 to August 3, 2017 Messages to kill Minor Victim 2, her family, and bomb local school.


                                                                 15
                  Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 16 of 17 PageID #: 333




                            On or about June 10, 2017, defendant transmitted in interstate or foreign commerce a threat to kill Victim
                            2’s minor sister attaching a photograph depicting an individual holding a buck knife.

                            On or about February 2, 2017, defendant transmitted in interstate or foreign commerce a threat to kill Victim
                            2’s mother, to kill Victim 2’s family, and to rape and kill Victim 2’s minor sister.

                            On or about July 18, 2017, defendant transmitted in interstate or foreign commerce a threat to rape Victim
                            2’s eighteen-year-old sister.
                            On or about July 20, 2017, defendant transmitted in interstate or foreign commerce a threat to kill Victim 2’s
                            family, and to kidnap and rape Victim 2’s minor brother.

Group     Obstruction of    Data Description
Ex. 20     Justice Data
            Count 39
         20-1 through 20-   Seized devices and software from 8.3.2017 including encrypted devices and TAILS thumb drive

Group      Retaliating      Data showing the following:
Ex. 21       Against
         Witnesses Data
          Counts 40-41
          and Victim 2
         21-1 through 21-   Messaging between on or about December 12, 2015, and on or about August 3, 2017, between the
                            defendant and Victims 1, 2, and 7 in retaliation for providing to a law enforcement officer truthful in
                            information relating to the commission of a Federal offense.

                                                                                     Respectfully submitted,

                                                                                     JOSH J. MINKLER
                                                                                     United States Attorney

                                                                              By:    /s/ Tiffany J. Preston
                                                                                     Tiffany J. Preston
                                                                                     Assistant United States Attorney

                                                                 16
Case 1:17-cr-00183-TWP-TAB Document 73 Filed 01/07/20 Page 17 of 17 PageID #: 334




                                     CERTIFICATE OF SERVICE

         I hereby certify that on January 7, 2020, a copy of the Government’s Preliminary Exhibit

  List was filed electronically. Notice of this filing will be sent to the applicable parties by

  operation of the Court’s electronic filing system. Parties may access this filing through the

  Courts system.



                                                 By:     s:/Tiffany J. Preston
                                                         Tiffany J. Preston
                                                         Assistant United States Attorney
                                                         Office of the United States Attorney
                                                         10 W. Market St., Suite 2100
                                                         Indianapolis, Indiana 46204-3048
                                                         Telephone: (317) 226-6333
                                                         Fax: (317) 226-5953
                                                         E-mail: tiffany.preston@usdoj.gov
